DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Election/Restrictions
Applicant’s election without traverse of Claims 1-8 in the reply filed on 3/9/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 
Claim 3 recites the limitation "the range" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 is rejected for depending from claim 3. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


____________________________________________________________________________
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOMORITA et al. (US 5,672,848).
With respect to claim 1, KOMORITA et al. discloses a ceramic circuit board having a copper circuit plate directly bonded thereto (Abstract). The circuit board is formed by arranging a contact element, 3a or 3b or 3c, composed of copper  on a surface of a ceramic substrate and heating the contact element to directly bond the copper to the ceramic by forming a liquid phase of copper oxide at the bonding surface between the copper and ceramic substrate. The ceramic is a ferrite substrate and the copper is cool-solidified to form the component (e.g., necessarily cooling below the melting point) (Column 1, lines 10-45; Figures 5 and 6; Column 1, lines 65-68; Column 1, lines 1-5). 
With respect to claim 5, KOMORITA et al. discloses three copper plates, 3a and 3b and 3c, bonded to the ferrite ceramic and thus indirectly connected to each other through the ferrite substrate. Thus, during joining of the plates to the ferrite substrate via melt bonding, these plates are also simultaneously indirectly bonded to each other by melting to the ferrite substrate. One of the copper plates, such as 3a, represents the claimed contact while the others, such as 3b and/or 3c, represent the claimed connecting wire. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
_______________________________________________________________________
Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOMORITA et al. (US 5,672,848).
With respect to claim 3, KOMORITA et al. discloses further embodiments wherein the ceramic substrate is oxidized by preheating the ceramic substrate by raising the temperature up to 
In the process of raising the temperature to 1200 C, the temperature is also preheated at temperature of between 300 and 600 C on the way to 1200 C. 
With respect to claim 8, KOMORITA et al. discloses cooling and solidifying the copper bonded ferrite substrate (Column 1, lines 30-36). KOMORITA et al. does not explicitly disclose cooling via natural convection. However, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to cool the parts by removing them from the furnace and into the open atmosphere to cool so that cooling can be performed cheaply without the requirement for any additional equipment. 
Cooling by placing the parts in the open implicitly subjects the parts to natural convection either by wind blowing over the parts or from passersby or even through air currents created by the heated parts warming the air in their immediate vicinity. 
__________________________________________________________________
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOMORITA et al. (US 5,672,848) in view of FUKUYAMA et al. (US 2007/0138710).
With respect to claim 4, KOMORITA et al. does not explicitly disclose that the preheating heating rate is in the range of 80 to 150 kelvin per minute. FUKUYAMA et al. discloses a heating rate of between 10 and 100 C per minute so that oxidizing can be achieved without significant damage to the ceramic article (Paragraphs [0109]-[0110]). It would have been 
80 kelvin per minute is equivalent to 80 Celsius per minute. 
________________________________________________________________________
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOMORITA et al. (US 5,672,848) in view of REN (US 2017/0303404).
With respect to claim 6, KOMORITA et al. does not explicitly disclose coating a layer of tin to the contact element after it has been joined to the ferrite ceramic. REN discloses forming a tin coating on the surface of the copper after bonding to the ceramic substrate as a protective layer (Paragraphs [0021] and [0007]; Figure 3). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a coating of tin on the copper of KOMORITA et al., as taught by REN so as to provide a protective layer on the copper. 

______________________________________________________________________
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOMORITA et al. (US 5,672,848) in view of SPANN (US 10,000,423).
With respect to claim 7, KOMORITA et al. does not explicitly disclose grinding of the copper after having been joined to the ferrite ceramic. SPANN discloses a post-processing grinding step of grinding the surface of the copper to clean said surface. (Column 3, lines 50-65). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to incorporate a post bonding process of grinding the copper . 



Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
GUINET et al. (US 4,860,939) discloses that melting the copper to the point of forming droplets results in metal that does not have the physical characteristics to make electronic power modules (Column 1, lines 45-60). Thus, the art teaches away from fully melting the copper such that it rests in a droplet-like manner in the molten state on the surface of the ferrite ceramic.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745